U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission File No. 000-52140 Coloured (US) Inc. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) n/a (I.R.S. Employer Identification No.) Suite 3.19, 130 Shaftesbury Avenue, London, England WID SEU (Address of principal executive offices) +44 (0) 20 7031 1189 (Issuer’s telephone number) n/a (Address of prior principal executive offices if changed from last filing) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Table of Contents 1 Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofFebruary 12, 2008 Common Stock, $0.001 73,494,610 Table of Contents 2 COLOURED (US) INC. Form 10-Q Part 1 FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets 4 Statements of Operations 5 Stockholders' Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Table of Contents 3 PART I ITEM 1. FINANCIAL STATEMENTS Coloured (US) Inc. (A Development Stage Company) Consolidated Balance Sheets UNAUDITED As of As of Wednesday, December 31, 2008 Tuesday, September 30, 2008 ASSETS Current Assets Cash of Continuing Operations $ 5,146 $ 21,181 Cash of Discontinued Operations 6,930 6,930 Total Cash 12,076 28,111 Loans Receivable 3,030 Other current assets - Discontinued Operations - - Total Current Assets 15,106 28,111 Rights and Technology $ - $ - TOTAL ASSETS 15,106 28,111 LIABILITIES Current Liabilities Accounts payable $ 3,711 $ 2,835 Accrued liabilities 2,250 3,500 Accrued interest on promissory notes 1,063 3,108 Due to related parties 4,013 0 Current Liabilities of DiscontinuedOperations 310,396 310,396 Total Current Liabilities 321,432 319,840 Long Term Liabilities Loans Payable 30,000 62,425 Total Long Term Liabilites 30,000 62,425 STOCKHOLDERS’ EQUITY Preferred Stock Authorized:5,000,000 shares with $0.001 par value. Issued: Nil - - Common Stock Authorized: 100,000,000 common shares with $0.001 par value Issued:73,494,610 (December 31, 2008) 73,495 38,649 30,648,660 (December 31, 2007) Additional paid-in capital 3,663,710 3,663,710 Accumulated Comprehensive Loss (19,063 ) (19,063 ) Deficit - Accumulated during the development stage (4,054,467 ) (4,037,449 ) (336,326 ) (354,153 ) $ 15,106 $ 28,111 The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 4 Coloured (US) Inc. (A Development Stage Company) Consolidated Statements of Operations UNAUDITED Cumulative From Incorporation For the Three Months For the Three Months Friday, May 02, 2003 Ended Ended to Wednesday, December 31, 2008 Monday, December 31, 2007 Wednesday, December 31, 2008 General and Administrative Expenses Accounting and auditing 7,050 8,031 250,343 Amortization & Depreciation - 2,728 28,403 Bank Charges 133 - 208 Consulting fees - 30,677 201,068 Filing fees, net of recovery - 368 12,943 Intellectual properties - - 3,000,000 Investor relations - - 18,250 Legal 9,250 21,990 139,043 Transfer agent fees 211 - 5,808 Total General and Administrative Expenses 16,643 63,794 3,656,066 (16,643 ) (63,794 ) (3,656,066 ) Income (loss) from Continuing Operations Income (loss) from Discontinued Operations - (4,295 ) (394,753 ) Other Income (Expense) Gain on settlement of debt - 20,144 20,144 Foreign exchange gain (loss) - 1,260 (12,027 ) Interest expense (375 ) (516 ) (11,766 ) Provision for income taxes - - - Loss for the period $ (17,018 ) $ (47,201 ) $ (4,054,467 ) Loss per Share – Basic and Diluted $ 0.00 $ (0.00 ) Weighted Average Shares Outstanding 46,223,867 30,648,660 Comprehensive Loss Net Loss (17,018 ) (47,201 ) (4,054,467 ) Gain (loss) on foreign exchange translation - (5,041 ) (19,063 ) Total Comprehensive Loss (17,018 ) (52,242 ) (4,073,530 ) The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 5 Coloured (US) Inc. (A Development Stage Company) Consolidated Statements of Stockholders' Equity UNAUDITED Deficit Accumulated Additional During the Accumulated Total Common Stock Paid-in Development Comprehensive Stockholders’ Shares Amount Capital Stage Income Deficiency Shares issued for cash at $0.33 per share - May 2, 2003 575 1 1 2 Loss for the year (13,421 ) (13,421 ) Foreign currency translation adjustment (391 ) (391 ) Balance - September 30, 2003 575 1 1 (13,421 ) (391 ) (13,810 ) Shares issued for cash at $0.003 per share - Dec 22, 2003 2,874,365 2,875 6,018 8,893 Shares issued for cash at $0.003 per share – April 30, 2004 1,466,220 1,466 3,211 4,677 Shares issued for consulting at $0.003 per share – August 26, 939,139 939 2,008 2,947 Loss for the year (144,692 ) (144,692 ) Foreign currency translation adjustment (2,175 ) (2,175 ) Balance - September 30, 2004 5,280,299 5,281 11,238 (158,113 ) (2,566 ) (144,160 ) Shares issued for consulting at $0.003 per share – November 17, 2004 234,790 235 545 780 Shares issued for consulting at $0.003 per share – March 9, 2005 234,791 235 545 780 Shares issued for consulting at $0.033 per share – April 16, 2005 68,999 68 2,241 2,309 Shares issued for debt at $0.033 per share – April 26, 2005 6,181,121 6,181 200,541 206,722 Reacapitalization of Coloured Industry Limited 5,677,660 5,678 23,887 29,565 Loss for the year (137,972 ) (137,972 ) Foreign currency translation adjustment (6,517 ) (6,517 ) Balance - September 30, 2005 17,677,660 17,678 238,997 (296,085 ) (9,083 ) (48,493 ) Shares issued for debt at $0.25 per share - February 28, 2006 344,000 344 88,590 88,934 Shares issued for purchase of technology (Colour Industry) at $0.25 per share - February 28, 2006 6,000,000 6,000 1,494,000 1,500,000 Shares issued for purchase of technology (Mobile Warrior) at $0.25 per share - February 28, 2006 6,000,000 6,000 1,494,000 1,500,000 Shares issued for cash at $0.25 per share - March 9, 2006 202000 202 50,298 50,500 Shares issued for cash at $0.25 per share - June 23, 2006 200000 200 49,800 50,000 Shares issued for cash at $0.25 per share - July 3, 2006 200000 200 49,800 50,000 Loss for the year (3,300,361 ) (3,300,361 ) Foreign currency translation adjustment (4,056 ) (4,056 ) Balance – September 30, 2006 30,623,660 30,624 3,465,485 (3,596,446 ) (13,139 ) (113,476 ) Shares issued for consulting at $0.25 per share - April 20, 2007 25000 25 6,225 6,250 Loss for the year (275,972 ) (275,972 ) Foreign currency translation adjustment (7,673 ) (7,673 ) Balance – September 30, 2007 30,648,660 30,649 3,471,710 (3,872,418 ) (20,812 ) (390,871 ) Share issued for cash at $0.025 per share - February 14, 2008 8,000,000 8,000 192,000 200,000 Loss for the period (165,031 ) (165,031 ) Foreign currency translation adjustment 1,749 1,749 Balance – September 30, 2008 38,648,660 38,649 3,663,710 (4,037,449 ) (19,063 ) (354,153 ) Share issued for debt settlement at $0.001 per share - December 12, 2008 34,845,950 34,846 34,846 Loss for the period (17,018 ) (17,018 ) Foreign currency translation adjustment - - Balance – December 31, 2008 73,494,610 73,495 3,663,710 (4,054,467 ) (19,063 ) (336,326 ) The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 6 Coloured (US) Inc. (A Development Stage Company) Consolidated Statements of Cash Flow UNAUDITED For the Three Months For the Three Months Cumulative from Incorpration Ending Ending May 2, 2003 to Wednesday, December 31, 2008 Monday, December 31, 2007 Wednesday, December 31, 2008 Operating Activities Net Loss $ (17,018 ) $ (47,201 ) $ (4,054,467 ) Items not involving cash: Amortization and Depreciation - 2,728 30,502 Gain on settlement of debt - (20,144 ) (20,144 ) Interest accrued on promissory notes (2,046 ) - 2,692 Shares issued for debt settlement 34,846 34,846 Shares for consulting services - - 13,066 Shares for intellectual properties - - 3,000,000 Changes in non-cash working capital items: Loans Receivable (3,030 ) (3,030 ) Prepaid expenses - 368 - Accounts payable 1,376 (113,011 ) 4,211 Accrued liabilities (1,250 ) 1,396 (9,585 ) Effects of current assets in discontinued operation - - - Effects of accounts payable in discontinued operation - 23,399 - Effects of accrued liabilities in discontinued operations - - - Effects of amounts owing to related parties in discontinued operations - 29,103 537,262 Net cash flows provided by (used in) operations 12,877 (123,362 ) (464,648 ) Investing Activities Acquisition of rights and technology - - (28,403 ) Cash acquired in purchase of Emcor Holdings Inc. - 127,705 Net cash flows from investing activities 0 0 99,302 Financing Activities Loan proceeds (repayments) (32,425 ) - 30,000 Due to related parties 3,513 - 3,513 Convertible promissory note - - 1,000 Share issuances for cash - 200,000 364,072 Net cash flows from financing activities (28,912 ) 200,000 398,585 Effects of foreign translation on rights and technology - 70 (2,099 ) Effect of foreign rate changes on cash 0 (5,041 ) (19,063 ) 0 (4,971 ) (21,162 ) Change in Cash (16,035 ) 71,667 12,076 Cash - Beginning 28,111 6,311 - Cash - Ending $ 12,076 $ 77,978 $ 12,076 Supplemental Cash Flow Information Cash paid for: Income Taxes $ - $ - $ - Interest Paid $ - $ - $ - The accompanying notes are an integral part of these consolidated financials statements. Table of Contents 7 Coloured (US) Inc. (Formerly Emcor Holdings Inc.) (A Development Stage Company) Notes to Consolidated Financial Statements December 31, 2008 1.
